Citation Nr: 0424188	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-17 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from April 1950 to March 1951.  
The veteran is the recipient of the Purple Heart and the Navy 
Commendation Medal with a "V" device.

In October 2000, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The claim was 
denied in a May 2001 rating decision.  The veteran submitted 
additional medical evidence in July 2001 and requested that 
his claim be reconsidered.  In a July 2002 rating decision, 
the RO granted service connection for PTSD and assigned a 30 
percent disability rating, effective October  2, 2000.  The 
veteran disagreed with the rating assigned and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in November 
2002.  

In November 2003, the Board remanded this issue for further 
evidentiary development.  In a March 2004 rating decision the 
veteran's disability rating was increased to 50 percent, also 
effective October 2, 2000.  The veteran continues to express 
his disagreement with that rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

For reasons which will now be addressed, the Board finds that 
its November 2003 remand was not complied with.  The appeal 
is accordingly again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In its November 2003 remand, the Board requested that the 
veteran be afforded an examination to determine the nature 
and etiology of his hand tremors.  The examiner was asked to 
determine whether any physical disorder was responsible for 
the hand tremors.  The Board also requested that the veteran 
be afforded a VA mental disorders examination to determine 
the features and current severity of the veteran's PTSD.  The 
mental disorders examiner was asked to review the results of 
the hand examination, and if no physical cause was found for 
the tremors, to state an opinion as to whether the tremors 
were attributable to the veteran's PTSD.  In both requests, 
the Board included a provision that the examiners should 
review the veteran's claim file in conjunction with the 
examination.

Upon review of the examination reports, both dated January 
2004, it is apparent that neither request was complied with.  
Both the hand examiner (in essence a neurological examination 
was performed) and the mental disorders examiner stated that 
the veteran's claims folder was not available for them to 
review.  Moreover, the hand examination did not include an 
opinion as to whether the veteran's hand tremors were 
attributable to a physical disorder, and the mental disorders 
examination did not include an opinion as to whether the 
tremors were a symptom of the veteran's PTSD.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the veteran's hand tremors.  The examiner 
is asked specifically to determine 
whether any physical disorder is 
responsible for the hand tremors.  The 
veteran's claim file should be made 
available to the examiner, and he is 
asked to review the file in conjunction 
with the examination and to indicate in 
his report whether a review has been 
accomplished.

2.  The veteran should then be afforded a 
VA mental disorders examination to 
determine the features and current 
severity of the veteran's PTSD.  The 
examiner is asked to review the veteran's 
claim file in conjunction with the 
examination, including the results of the 
examination listed above.  The examiner 
is asked to acknowledge whether such a 
review was accomplished.  If in the hand 
disorders examination, no physical cause 
was found for the veteran's hand tremors, 
the examiner is asked to state an opinion 
as to whether it is at least as likely as 
not that the tremors are a symptom of the 
veteran's PTSD.  

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




